Citation Nr: 0200893	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  91-55 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating, above 70 percent, for 
service-connected anxiety disorder with depression, prior to 
February 12, 1999.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU), prior to 
February 12, 1999.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1988 rating decision which 
denied an increased rating above 70 percent for facial scars 
associated with generalized anxiety disorder and entitlement 
to TDIU.  The Board remanded this case in April 1991, June 
1992, and October 1996.  By rating decision dated in April 
1994, a separate 10 percent rating was assigned for facial 
scars.  The October 1996 Board decision denied a rating in 
excess of 10 percent for the service-connected facial scars; 
thus the scars are no longer an issue on appeal.

A review of the record reflects that the appellant appeared 
at personal hearings in October 1989 and September 1994.  At 
that time, he was given the opportunity to present argument 
and testimony relevant and material to the claims on appeal.

The RO scheduled the appellant, at his request, for third 
hearing on June 4, 1997.  He was notified, at his last known 
address of record, of the scheduled hearing date and time by 
a letter dated March 18, 1997.  On May 29, 1997, the 
appellant requested by telephone rescheduling of the June 4, 
1997, hearing date.  The RO rescheduled the appellant's 
hearing for September 10, 1997, and notified him of the new 
hearing date and time, at his last known address of record, 
by a letter dated May 29, 1997.  In a letter dated June 2, 
1997, and received June 13, 1997, the appellant again 
requested rescheduling of his June 4, 1997, hearing.  The 
appellant failed to report for the hearing scheduled for 
September 10, 1997.  Thereafter, a request for a hearing 
before the RO was received at the Board on February 3, 1998.  
The Board has carefully considered this request for a hearing 
before the RO, however, the Board believes that the 
scheduling of an additional hearing is not warranted in this 
case as the appellant failed to report without good cause for 
his last scheduled hearing.

In a March 1998 decision, the Board denied the claims on 
appeal.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 1999, the 
appellee filed a motion for summary affirmance, for 
acceptance of motion in lieu of a brief, and for a stay of 
proceeding.  In response, the appellant asked the Court to 
dismiss the appellee's motion and to grant the benefits 
sought.  In September 2000, the Court issued a memorandum 
decision which affirmed the Board's decision.  Judgment was 
entered in October 2000; however, judgment was recalled in a 
November 2000 order.  Thereafter, in March 2001, the Court 
issued an order which withdrew the Court's September 2000 
decision and vacated and remanded the March 1998 Board 
decision in order to provide the Board with the opportunity 
to readjudicate the claims and to give the appellant the 
benefit, if any, of a newly enacted statute, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
which was not in effect at the time of the March 1998 Board 
decision.  

The Board notes that in a decision dated in March 2000, the 
RO granted the veteran entitlement to a 100 percent schedular 
rating for his anxiety disorder with depression, effective 
February 15, 1999.  The veteran timely expressed disagreement 
with the effective date of that grant.  The RO subsequently 
established an effective date of February 12, 1999, for such 
grant.  The RO, in January 2001, issued a statement of the 
case on the earlier effective date issue, noting that a claim 
for an effective date earlier than February 12, 1999, was 
denied.  The Board will accept the appellant's 
representative's written statement, filed with the Board in 
September 2001, as a substantive appeal of the earlier 
effective date issue, noting that the appeal for an increased 
schedular rating was pending prior to February 12, 1999.



REMAND

The TDIU and increased rating, above 70 percent, for service-
connected anxiety disorder with depression claims on appeal 
have been pending since prior to February 12, 1999.  Thus, 
the questions of entitlement to TDIU and an increased rating, 
above 70 percent, for service-connected anxiety disorder with 
depression for the period prior to February 12, 1999, 
including consideration of an effective date prior to 
February 12, 1999, for a 100 percent schedular evaluation for 
anxiety disorder with depression, remain open for the Board's 
consideration.  Cf. VAOPGCPREC 6-99 (1999).

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA redefined 
the obligations of the VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).  This remand will also give the RO an opportunity 
to develop this claim pursuant to those regulations.

In October 1992 and December 1996 VA examination reports, it 
was noted that the veteran was receiving treatment, including 
medication, at the VA satellite clinic in Mayaguez.  The most 
recent VA outpatient treatment records of the veteran are 
dated in 1989.  As VA records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In addition, the appellant noted, in his response to the 
appellee's motion, that the VA based its decision denying 
TDIU on the medical records of another veteran, who is 
legally blind.  The medical evidence does not show that the 
appellant is legally blind, and a review of the record 
reveals that another veteran's medical records (VA outpatient 
treatment records dated from 1991 to 1994) were previously 
associated with the appellant's claims folder.  The Board has 
removed the misfiled documents from the record.  However, it 
notes that the reasons and bases for the April 1994 rating 
decision, which denied a total rating based on 
unemployability, included a reference to the fact that the 
veteran's "nonservice disabilities, which include, loss of 
vision (blindness)" contributed to his unemployability.  
Thus, the RO should readjudicate the TDIU claim without 
consideration of the misfiled medical records.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his TDIU and 
increased rating, above 70 percent, for 
service-connected anxiety disorder with 
depression claims, including evidence of 
current or past treatment for any of his 
service-connected disabilities, that has 
not already been made part of the record, 
VA and non-VA, and should assist him in 
obtaining such evidence.  In particular, 
the RO should make efforts to obtain any 
VA treatment records developed since 
1989, including those developed at the VA 
satellite clinic in Mayaguez.  Efforts to 
develop federal records should continue 
until the records are obtained, unless it 
is reasonably certain that such a record 
does not exist or that further efforts to 
obtain that record would be futile.  If 
the RO, after making reasonable efforts, 
is unable to obtain any records sought, 
the RO shall notify the veteran that it 
is unable to obtain that record by 
identifying the record it is unable to 
obtain; explaining the efforts that it 
made to obtain that record; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) is fully complied with and 
satisfied.

3.  Thereafter, the RO should readjudicate 
the TDIU, increased rating, above 70 
percent, for service-connected anxiety 
disorder with depression, and entitlement 
to an earlier effective date for a 100 
percent schedular evaluation claims.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky  v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

